UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 07-2051



LINDA RAY,

                Plaintiff - Appellant,

          v.


AMELIA COUNTY SHERIFF’S OFFICE; JIMMY E. WEAVER,

                Defendants - Appellees.



                            No. 08-1425



LINDA RAY,

                Plaintiff - Appellant,

          v.


AMELIA COUNTY SHERIFF’S OFFICE; JIMMY E. WEAVER,

                Defendants - Appellees.



Appeals from the United States District Court for the Eastern
District of Virginia, at Richmond.    Robert E. Payne, Senior
District Judge. (3:06-cv-00834-REP)


Submitted:   October 27, 2008             Decided:   December 9, 2008
Before KING and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed in part, vacated in part and remanded by unpublished per
curiam opinion.


Linda Ray, Appellant Pro Se. John Adrian Gibney, Jr., THOMPSON &
MCMULLAN, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                               -2-
PER CURIAM:

              In these consolidated appeals, Linda Ray appeals the

following orders by the district court: the August 22, 2007, order

dismissing Ray’s claim under the Age Discrimination in Employment

Act (“ADEA”), 29 U.S.C. § 623 (2000); the August 22, 2007, order

denying her motion to compel discovery; the November 15, 2007,

order denying her motion for leave to amend her complaint; and the

March   21,    2008,   order    granting    summary    judgment   as    to     her

constitutional claims.         We affirm in part, vacate in part, and

remand.

I. Dismissal of ADEA claim

              Ray   first   argues   that   the   district   court     erred    in

dismissing her ADEA claim for failure to state a claim, pursuant to

Federal Rule of Civil Procedure 12(b)(6).

              We review de novo the district court’s dismissal.                See

Sec’y of State for Defense v. Trimble Navigation Ltd., 484 F.3d

700, 705 (4th Cir. 2007).       An employment discrimination claim need

not include specific facts establishing a prima facie case of

discrimination to survive a Rule 12(b)(6) motion, but “instead must

contain only ‘a short and plaint statement of the claim showing

that the pleader is entitled to relief.’”             Swierkiewicz v. Sorema

N. A., 534 U.S. 506, 508 (2002) (quoting Fed. R. Civ. P. 8(a)(2)).

A plaintiff’s statement of her claim “need only give the defendant

fair notice of what the . . . claim is and the grounds upon which


                                      -3-
it rests.”      Erickson v. Pardus, 127 S. Ct. 2197, 2200 (2007)

(citations and internal quotes omitted).                   “Factual allegations

must be enough to raise a right to relief above the speculative

level” and have “enough facts to state a claim to relief that is

plausible on its face.”     Bell Atl. Corp. v. Twombly, 550 U.S. __,

__, __, 127 S. Ct. 1955, 1965, 1974 (2007).                 “[W]hen ruling on a

defendant’s motion to dismiss, a judge must accept as true all of

the factual allegations contained in the complaint.” Erickson, 127

S. Ct. at 2200 (citations omitted).               In particular, a pro se

complaint must be liberally construed and “held to less stringent

standards than formal pleadings drafted by lawyers.” Id. (citation

omitted).

             The district court erred in dismissing Ray’s ADEA claim

based   upon    its   finding   that    her     own       complaint   produced   a

legitimate,     non-discriminatory           reason       for   the   defendants’

termination of her employment that rebutted her prima facie case,

while failing to demonstrate that the reasons stated in her own

complaint were a pretext for discrimination.                Ray was not required

to   plead   specific   facts   establishing          a   prima   facie   case   of

discrimination in her complaint, let alone to plead facts showing

that the non-discriminatory reason for termination suggested by her

own complaint was pretextual.      Ray was required only to state her

claim so as to give the defendants fair notice of its nature and




                                       -4-
the grounds upon which it rests, with enough factual allegations to

state a claim to relief that is plausible, not merely speculative.

            Ray alleges in her complaint that she is a member of a

protected class (she is forty-five years old), she suffered an

adverse employment action (her employment was terminated), and she

was replaced by a substantially younger employee who is less

qualified for the position than Ray.          Ray states several possible

reasons for the termination of her employment that are related to

her age: Sheriff Jimmy E. Weaver’s desire to have younger-looking

employees at the front of the Amelia County Sheriff’s Office;

Weaver’s desire to hire a replacement who was less familiar with

official policies and procedures; and a problem with Ray’s desire

to utilize her accrued annual leave benefits.                  Taken together,

these allegations provide the defendants with fair notice of the

nature of her claim and the grounds upon which it rests, and state

a claim to relief that is plausible, not merely speculative.

Although Ray’s complaint indicates that there were other ostensible

reasons why her employment was terminated, the inclusion of those

stated reasons in her complaint does not establish at the pleadings

stage   that     she   is   not   entitled    to    relief     on   her     stated

discrimination claim.        See Swierkiewicz, 534 U.S. at 512 (“Given

that the prima facie case operates as a flexible evidentiary

standard,   it    should    not   be   transposed   into   a   rigid      pleading

standard for discrimination cases”).           Accordingly, we vacate the


                                       -5-
district court’s August 22, 2007, order dismissing Ray’s ADEA claim

and remand for further proceedings.

II. Discovery

           Ray next argues that the district court erred in denying

as moot her motion to compel discovery.

           We review the denial of a request for discovery for an

abuse of discretion.        Conner v. United States, 434 F.3d 676, 680

(4th Cir. 2006); Harrods Ltd. v. Sixty Internet Domain Names, 302

F.3d 214, 244 (4th Cir. 2002).             “An abuse of discretion may be

found   where     ‘denial     of    discovery     has   caused    substantial

prejudice.’”     Nicholas v. Wyndham Int’l, Inc., 373 F.3d 537, 542

(4th Cir. 2004) (quoting M & M Med. Supplies & Serv., Inc. v.

Pleasant Valley Hosp., Inc., 981 F.2d 160, 163 (4th Cir. 1992)).

           In her motion to compel discovery, Ray sought an order

requiring the defendants to answer unspecified discovery requests

over their objection that her requests were late.                The district

court denied her motion to compel as moot after dismissing her ADEA

claim for failure to state a claim.           In light of our decision to

vacate the dismissal of Ray’s ADEA claim, we also vacate the order

denying Ray’s motion to compel discovery.

III. Motion to Amend Complaint

           Ray next argues that the district court erred in denying

her   motion    for   leave   to   amend    her   amended   complaint   after

dismissing her ADEA claim.         The district court denied Ray’s motion


                                      -6-
based upon its finding that there appeared to be “no basis upon

which to permit the amendment,” without further explanation.

           A district court’s denial of a motion to amend the

complaint is reviewed for abuse of discretion. Glaser v. Enzo

Biochem, Inc., 464 F.3d 474, 476 (4th Cir. 2006).

           Title     VII    creates    a     federal       cause    of    action    for

employment discrimination. Davis v. North Carolina Dep’t of Corr.,

48 F.3d 134, 136 (4th Cir. 1995).            However, before a district court

can assume jurisdiction over a Title VII claim, the claimant must

have exhausted the administrative procedures contained in 42 U.S.C.

§ 2000e-5(b), which requires an investigation and determination by

the EEOC as to whether “reasonable cause” exists to believe that

the charge of discrimination is valid.               Id. at 137.         Action by the

EEOC is a “predicate for litigation based on the federal statute,”

as a complaint cannot be brought before a district court until the

EEOC has determined the validity of the claim.                       Id. at 137-38

(internal quotation marks, citation omitted).                      A “right-to-sue”

letter, issued by the EEOC, is “essential to initiation of a

private Title VII suit in federal court.”                  Id.; see also Smith v.

First Union Nat’l Bank, 202 F.3d 234, 247 (4th Cir. 2000) (before

bringing   suit     under   Title     VII,    plaintiff      must    first    exhaust

administrative remedies by filing a charge with the EEOC).

           The EEOC’s right-to-sue letter covers only Ray’s ADEA

claim,   and   it   does    not   appear      that   she    submitted       the    facts


                                        -7-
underlying her Equal Pay Act claim in her complaint to the EEOC.

Because Ray did not exhaust her administrative remedies regarding

this claim, the district court did not abuse its discretion in

denying her leave to amend her complaint to include it.

          Ray   did   submit   her   retaliation   claim   to   the   EEOC,

claiming that her employment was terminated in retaliation for the

grievance she filed with Weaver after she was reprimanded for using

a County vehicle.     However, Ray’s grievance did not challenge “the

disciplinary action taken against [Ray], but the violation of

Policy and Procedures that were followed in doing so and the direct

violation of [Amelia County’s] Travel Policy.”             Because Ray’s

grievance did not concern an alleged violation of the ADEA or other

employment discrimination laws, only an alleged violation of local

administrative policies and procedures, she was not engaged in a

protected activity, and therefore did not state a retaliation claim

in her complaint to the EEOC.              See 42 U.S.C. § 2000e-3(a);

Kubicko v. Ogden Logistics Services, 181 F.3d 544, 551 (4th Cir.

1999) (protected activity involves opposing, or participating in a

grievance proceeding concerning, employment practices made unlawful

by Title VII or the ADEA).      Accordingly, we affirm the denial of

Ray’s motion for leave to amend her complaint.

IV. Constitutional Claims

          Finally, Ray argues that the district court erred in

adopting the magistrate judge’s report and recommendation and


                                     -8-
granting summary judgment as to her constitutional claims. We have

reviewed the record and affirm this aspect of the district court’s

judgment for the reasons cited by the district court and the

magistrate judge. (See Ray v. Amelia County Sheriff’s Office, E.D.

Va., case no. 3:06-cv-00834-REP, March 21, 2008, order).

           For the reasons stated above, we vacate the district

court’s August 22, 2007, orders; affirm the district court’s

November 15, 2007, and March 21, 2008, orders; and remand the case

for further proceedings consistent with this opinion.              We deny

Ray’s motions for preparation of transcripts at government expense.

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                      AFFIRMED IN PART,
                                           VACATED IN PART AND REMANDED




                                   -9-